Title: Analysis of Loyalists, [1783?]
From: Franklin, Benjamin
To: 


          
            [1783?]
          
          Two hundred & eighty eight persons called Loyalists, & specified by Name in the Morning Post, classed in the following Manner.—
          
            
              Persons residing in Great Britain . . . . . . . . . . . . . . . . . . .
               32.
            
            
              Deceased Persons . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               34.
            
            
              Apostates, that is to say, persons who had conformed to the American Government, & voluntarily taken the necessary Oaths, among whom also are divers who had been Demagogues & Leaders of the People, & who had REFORMED in hopes of saving their Estates after the capture of Charles Town by Sr Henry Clinton & who are now desiros of being re-reformed for the same benefit—
              }
              139.
            
            
              Persons of doubtful Principles, vizt, who, from the beginning, were endeavoring to play a safe Game, & take the strongest side, as Occasion might offer . . . . . . . . . . . . . . . . . . . . . . . . . .
               12.
            
            
              Persons whose Names are unknown & others who are known to be of no weight or importance; the greatest part of whom would probably come, properly, under the title of Apostates . . . . . . . . . .
               71.
            
            
              
              
              288.
            
            
              American true Loyalists . . . . . . . . . . . . . . . . . . . . . . . .
              000.
            
            
              
              
              288.
            
          
          Analysis of Loyalists.
        